DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 11/3/2021 is acknowledged.  The traversal is on the ground(s) that claim 15 is dependent on claim 1, and thus are linked to form a single inventive concept.  The Applicant argues that this is not a situation where U.S. restriction practice is involved.
This is not found persuasive because as will be shown in the following rejection the prior art anticipates the claimed process of claim 1, thus there is lack of unity a posteriori.  Applicant argues that claim 15 is a dependent claim and lack of unity cannot be determined between an independent and dependent claim.  This is not found persuasive. While it is correct for fee purposes claim 15 is treated as a dependent claim, for examination purposes it is an independent claim since it is directed to a separate and distinct statutory category of invention.  Even still they share the common feature of the process which is anticipated by the art.  Finally from MPEP 1850 II, 6th paragraph: “Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims. By "dependent" claim is meant a claim which contains all the features of one or more other claims and contains a reference, preferably at the beginning, to the other claim or claims and then states the additional features claimed (PCT Rule 6.4 ). The examiner should bear in mind that a claim may also contain a reference to another claim even if it 
The requirement is still deemed proper and is therefore made FINAL, and claims 15-20 are withdrawn herein.
Information Disclosure Statement
The Applicant has not provided all the references cited in the copending foreign applications EP 17927980, CN 201780095584, and JP 2020519123.  The Applicant is reminded of their duty to disclose such references, and unless otherwise cited by the Examiner on a PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: on page 3, line 19 the thermoplastic “polietilen tereftalat glycol” is listed.  The Examiner believes this means to say “polyethylene terephthalate glycol”, which is seen on page 7, line 8, describing the same thermoplastic, and which will be used for examination purposes.
Appropriate correction is required.



Claim Objections
The claims are objected to because of the following informalities:
In claim 1 and withdrawn claim 15, it is suggested to remove the bullet points.
In claim 5 there needs to be a comma after polyimide so as to read “polyimide, or bismaleimide binders.”
In claim 7 “polietilen tereftalat glycol” should be “polyethylene terephthalate glycol”
In claim 8, line 1, there needs to be a “the” before movement to clarify antecedent basis.  It does not rise to the level of vague and indefinite, but should be corrected to aid in the reading of the claim.
In claim 8, line 2, there needs to be an “a” before “three coordinate movement mechanism.”
In claim 9, line 1, there needs to be a “the” before movement to clarify antecedent basis.  It does not rise to the level of vague and indefinite, but should be corrected to aid in the reading of the claim.
In claim 12, line 2, there needs to be an “a” before “three coordinate movement mechanism.”
In claim 14, lines 2 bridging 3, there needs to be an “a” before “three coordinate movement mechanism.”
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 1 is seen as vague and indefinite since the connection between “obtaining a composite fiber” and “wherein a fiber bundle” is unclear.  As written there is nothing connecting the fiber bundle and composite fiber.  The assumption would be that the composite fiber comprises a fiber bundle, but that is not what is written.  However, based on the disclosure claim 1 will be interpreted as if it did say “obtaining a composite fiber, which comprises a fiber bundle…”
The obtaining limitation in lines 4-6 is seen as vague and indefinite since the metes and bounds of the claim are vague and indefinite.  Does buying a composite fiber with that volume fraction of binder from a vendor meet that limitation (where the curing would be inherent to the end product), is that limitation only met if one creates their own composite fiber with that volume fraction of binder and curing step, or both?
In lines 19 and 20 of claim 1 it reads “then resuming extrusion of composite material.”  This is insufficient antecedent basis for this limitation in the claim.  Which composite material is line 19/20 referring to, the composite fibers or the composite formed from the combination of the thermoplastic and composite fibers?
Claim 2 recites the limitation "wherein the fiber bundle used for obtaining composite fibers”.  There are antecedent basis issues with this limitation.  Claim 1 never stated that the fiber bundles is part of the composite fiber (as previously discussed), and are the composite fibers of claim 2 the same as the composite fibers of claim 1 (since there is no article prior to composite fibers).
Claim 7 is seen as vague and indefinite due to how the species are listed.  There is no transitional phrasing or conjunction linking the species.  Is the list a Markush group, is there supposed to be an “and”, “or”, or “and/or”, can it be a combination thereof?
Claim 9 recites the limitation "pre-assigned temperature of the table surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The table surface has not been previously stated as having any temperature control. Thus there is no antecedent basis for the pre-assigned temperature in claim 9.
Claim 10 recites the limitation "during manufacturing the composite fiber".  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the manufacture of the composite fibers (i.e. prior to the obtaining), or is this occurring during the production of the 3D printed part?
Claim 11 recites the limitation "the extruder" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Does the extruder of line 11 refer to the first, second, or both extruders?
Claim 13 recites the limitation "the extruder" in line 26.  There is insufficient antecedent basis for this limitation in the claim.  Does the extruder of line 26 refer to the first, second, third, or any combination of extruders?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunc et al (U.S. PGPub 2017/0151728; herein Kunc).  Regarding claim 1, Kunc teaches:
Obtaining a composite fiber, wherein a fiber bundle is impregnated with a thermosetting binder with a volume fraction of 15-60% and subjected to temperature treatment until the binder is cured (continuous fiber reinforcement 20, paragraph 0034)
Feeding the composite fiber in a filamentous form and a thermoplastic material into an extruder (Figures 7-12, nozzle assembly 30 with extruder barrel 32, and paragraph 0042.  Thermoplastic material is feed into the nozzle assembly and is coextruded with the fiber reinforcement 20) 
Heating the extruder to a temperature exceeding melting point of the thermoplastic material and glass transition temperature of the thermosetting binder, 
Moving the extruder along a programmed trajectory and extruding the composite material obtained by combining the thermoplastic material with the composite fiber through a nozzle onto a table surface, where the composite fiber becomes rigid upon cooling, and a melt of the thermoplastic material solidifies linking composite fibers together and forming a product (paragraph 0042 and Figures 7-13 (which show the apparatus depositing the composite) and Figure 14 (showing XYZ trajectories))
In the process of forming the product, executing a cut of the composite fiber by a trimming mechanism (cutting device 50), and moving the extruder without extrusion of composite material to a next section of the programmed trajectory; then resuming extrusion of composite material (paragraph 0044, thus additionally layer shapes in 3D printing require such ability)
Regarding claim 2, Kunc teaches:
Wherein the fiber bundle used for obtaining composite fibers contains reinforcing or functional fibers, or both (paragraph 0033, the fiber reinforcement 20 can contain carbon, glass, or aramid fibers, which are seen as reinforcing and/or functional)



Regarding claim 3, Kunc teaches:
Wherein the reinforcing fibers comprise carbon or glass or aramid or basalt or metal fibers, or combination of said fibers (paragraph 0033, the paragraph 0033, the fiber reinforcement 20 can contain carbon, glass, or aramid fibers)
Regarding claim 4, Kunc teaches:
Wherein the functional fibers comprise optical or conductive fibers (the previous discussed carbon fibers are conductive, and the previously discussed glass fibers are optical)
Regarding claim 5, Kunc teaches:
Wherein the thermosetting binder is a thermosetting plastic based on phenol formaldehyde, polyester, epoxy, urea, epoxy phenolic, silicone, polyimide or bismaleimide binders (paragraph 0038, the thermosetting polymers can be bismaleimide, epoxy, phenolic, polyester, polyimide, polyurethane, and silicone; which cover most if not all of the disclosed species depending on how one interprets “based on”)
Regarding claim 6, Kunc teaches:
Wherein the thermoplastic material is fed as a filament or granules or powder (paragraph 0042, the thermoplastic is in pellet, granular, beads, or other forms)
Regarding claim 7, Kunc teaches:
Wherein the thermoplastic material comprises acrylonitrile butadiene styrene, polylactide, polyamide, polyetherimide, polyethylene terephthalate, polyacetal, polysulfone, polyetheretherketone, [polyethylene terephthalate glycol] (paragraph 0036, 
Regarding claim 8, Kunc teaches:
Wherein movement of the extruder is carried out by means of at least three coordinate movement mechanism, which allows to move the extruder relative to the table surface along the programmed trajectory (Figure 14 and paragraph 0042, the nozzle of Kunc moves in the XYZ direction to build the 3D object, thus there is a three coordinate movement mechanism as claimed)
Regarding claim 9, Kunc teaches:
Wherein movement of the extruder along the programmed trajectory is synchronized with supply of the composite fiber and thermoplastic material by means of a control system, which additionally maintains pre-assigned temperature of the extruder and temperature of the table surface, and switching-on of the trimming mechanism at pre-assigned times (paragraphs 0042, 0043, 0050, a central computing device controls the processes in Kunc)
Regarding claim 10, Kunc teaches:
Wherein during manufacturing the composite fiber is additionally coated with a layer of the thermoplastic material (paragraph 0034, the fiber can be coated with a combination of thermoplastic and thermosetting polymers, of which are as previously disclosed.  The alternative interpretation of the wording of claim 10 would be seen in Figure 12 and paragraph 0048, where an additional polymer can be used, thus an additional coating of thermoplastic would occur)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunc, in view of Mandel et al (U.S. PGPub 2017/0157831; herein Mandel).  Regarding claim 11:
Wherein the thermoplastic material is additionally fed into an additional second extruder, heated to a temperature above melting point of the thermoplastic material, and extruding composite material from the extruder and the thermoplastic material from the additional second extruder onto the table surface, while executing a cut of the composite fiber when a temporary cessation of extrusion from the extruder is required
As previously discussed Kunc allows for a second material, but this material is fed into the same extruder.  However, in the same field of endeavor Mandel teaches a multi extruder and multi material 3D printer (paragraphs 0031, 0032, 0040, 0041).  Mandel teaches using the same or different materials in the multi material extruder to print the desired structure (example seen in Figures 5 and 6).
It would have been obvious to one having ordinary skill in the art the time the invention was made to use the additional material extruder of Mandel in the process of Kunc since it allows for deposition of different materials at different locations in the same plane of the layer (paragraph 0040)
Regarding claim 12:
As previously discussed Kunc uses a three coordinate movement mechanism, thus the combination would use the same mechanism.  It is also noted the Mandel also uses a three coordinate movement mechanism as described at least in paragraph 0040.
Regarding claim 13:
Wherein the thermoplastic material is additionally fed into an additional second extruder and heated to a temperature above melting point of the thermoplastic material; and also an additional thermoplastic material, which is soluble in substances in which the thermoplastic material and thermosetting binder of the composite fiber are not dissolved, is fed into an additional third extruder, which is heated to a temperature exceeding melting temperature of the additional thermoplastic material; and then extrusion of the following is performed: the composite material is the extruder, the thermoplastic material from the additional second extruder and the additional thermoplastic material from the additional third extruder, said extrusion is carried out onto the table surface, and while executing a cut of the composite fiber when a temporary cessation of extrusion from the extruder is required
As discussed above with regards to claim 11, the combination of Kunc and Mandel make obvious a multi material extruder.  Kunc does not use a soluble support material, however in the same field of endeavor Mandel teaches using a removable support material in the previously described multi extruder system (paragraph 0031).  A possible building material being ABS and a possible support material being polyvinyl alcohol.  PVA is soluble in water while ABS is not.
It would have been obvious to one having ordinary skill in the art the time the invention was made to use the support material of Mandel, since it allows for a removable support for different structures that require such support.
With regards to the whole of claim 13 the combination of Kunc and Mandel thus make obvious a process/apparatus that has three extruders for three materials, one of which being soluble in a material the others are not.  The additional functions and cutting are taught by Kunc as previously discussed.
Regarding claim 14:
As previously discussed Kunc uses a three coordinate movement mechanism, thus the combination would use the same mechanism.  It is also noted the Mandel also uses a three coordinate movement mechanism as described at least in paragraph 0040.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743